Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 15, 1991, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
We agree with the defendant’s contention that the court’s Allen charge (see, Allen v United States, 164 US 492) was coercive (see, People v Delaremore, 212 AD2d 804). The defendant is therefore entitled to a new trial.
The defendant has not preserved for appellate review his contention that certain actions of the prosecutor shocked the conscience and thereby mandated dismissal of the indictment, and we decline to address this contention in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are academic in view of our determination that he is entitled to a new trial. O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.